DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 08/04/2021, in which claims 1, 5-8, 12-15, and 19-21 have been amended. Thus, claims 1, 5-8, 12-15, and 19-21 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-8, 12-15, and 19-21 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of funds report generation without significantly more. 
Examiner has identified claim 15 as the claim that represents the claimed invention presented in independent claims 1, 8, and 15.
Claim 15 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 15 is directed to a system comprising one or more computers and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions, which performs a series of steps, e.g., receiving, by one or more processors of a regulatory member device of a blockchain network, a fund flow report generation request from a target member device associated with the blockchain network comprising a report template, the report template target member device is within a jurisdiction of the regulatory member device of the blockchain network; obtaining, by the one or more processors and from a database of the blockchain network, fund flow data associated with the target member device from the blockchain network, wherein the fund flow data associated with the target member device comprises user information, transaction-related information, and first digest data associated with a fund flow, wherein the first digest data was generated using a hash algorithm; obtaining, by the one or more processors from the target member device, detailed data associated with the fund flow corresponding to the first digest data; applying, by the one or more processors, the hash algorithm to the detailed data associated with the fund flow to obtain second digest data; determining, by the one or more processors, that the fund flow data associated with the target member device is valid by comparing the second digest data with the first digest data, wherein validity indicates that the flow data associated with the target member device is authentic and complete; and in response to determining that the fund flow data associated with the target member device is valid: determining, by the one or more processors, based on the plurality of parameters of the report template, data corresponding to the plurality of parameters in the fund flow data associated with the target member device; entering, by the one or more processors, the data corresponding to the parameters into the report template to generate a fund flow report of the target member device; and pushing, by the one or more processors, the fund flow report to the target member device. These series of steps describe the abstract idea of funds report generation (with the exception of the italicized terms above), correspond to Certain Methods of Organizing Human Activity: commercial or legal interactions. The system limitations, e.g., one or more computer(s), one or more processor(s), database, blockchain Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of one or more computer(s), one or more processor(s), database, blockchain network, hash algorithm, regulatory member device, target member device, and one or more computer memory devices are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The computer network limitations are a field of use limitations (MPEP 2106.05(h)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 15 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of one or more computer(s), one or more processor(s), database, blockchain network, hash algorithm, regulatory member device, target member device, and one or more computer memory devices limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide Step 2B: NO).  Thus, claim 15 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 1 and 8; and hence claims 1 and 8 are rejected on similar grounds as claim 15.
Dependent claims 5-7, 12-14, and 19-21 have further defined the abstract idea that is present in their respective independent claims 1, 8, and 15; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 5-7, 12-14, and 19-21 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 5-7, 12-14, and 19-21 are directed to an abstract idea. Thus, claims 1, 5-8, 12-15, and 19-21 are not patent-eligible.
Response to Arguments 
With respect to the provisional nonstatutory double patenting rejection of claims 1, 5-8, 12-15, and 19-21, the claims’ rejection is withdrawn in view of Applicant’s arguments/remarks made in an amendment and terminal disclaimer filed on 08/04/2021.
Applicant's arguments filed and dated 08/04/2021 have been fully considered but are not persuasive due to the following reasons:
With respect to the rejection of claims 1, 5-8, 12-15, and 19-21 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejection, as presented above in this office action.
Applicant argues that “even if assumed, for the sake of argument, that storage of blockchain data could be a human activity, which Applicant does not concede, it is submitted 
Examiner respectfully disagrees and notes that the concept of funds report generation corresponds to commercial and legal interactions and hence corresponds to Certain Methods of Organizing Human Activity. The receiving, obtaining, applying, determining, entering , and pushing limitations are recited at a high level of generality and is simply makes use of computer(s), processor(s), database, blockchain network, hash algorithm, regulatory member device, target member device, and one or more computer memory devices in the generating of funds reports. It is unclear how this adds to technology improvement. The hash algorithm is applied by the one or more processors to the detailed data associated with the fund flow to obtain second digest data and so on, which is simply implementing the abstract idea without providing any technical improvements. Furthermore, Examiner notes that under Step 2A-Prong 1, Examiner has considered each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. Thus, these arguments are not persuasive.
Applicant argues that “claims 1, 8, and 15 are directed to blockchain technology in general, which improves the functionality of a computer because it enables, among other advantages it provides over functionality of a generic computer, immutability and permanence of 
Examiner respectfully disagrees and notes that there is no technology/technical improvement as a result of implementing the abstract idea. Receiving, obtaining, applying, determining, entering, pushing, providing, and identifying data/information (i.e. digest data) simply amount to the abstract idea of funds report generation. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of funds report generation and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology (Oct. 2019 Patent Eligibility Guidance Update (issued 10/17/2019) p.13). Thus, the claim does not integrate the abstract idea into a practical application.
Additionally, Examiner notes that the claims merely use technology as a platform to implement the abstract idea without transforming the abstract idea into a practical application. If there is an improvement, it is to the underlying abstract idea and not to technology. Improvement to an abstract idea does not make the claim patent eligible under 35 U.S.C. 101. The arguments that the claims 1, 8, and 15 are necessarily rooted in computer technology are also not persuasive for the same reasons. Generation of funds report by applying devices of a blockchain network 
Applicant argues that “even if assumed, for the sake of argument, that claims 1, 8, and 15 are abstract, claims 1, 8, and 15 are still patent-eligible because they recite subject matter that is significantly more than an abstract idea.” Examiner respectfully disagrees and notes that the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea, and these arguments are not persuasive. Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1, 5-8, 12-15, and 19-21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693